DETAILED ACTION
This Office Action is in response to the application filed on September 21, 2021. Claims 1-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for decoding” and “inter prediction module deriving…” in claim 15.
Claim limitation “device for decoding” of claim 15 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “for decoding” without reciting sufficient structure to achieve the function.  
Claim limitation “inter prediction module deriving…” of claim 15 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “deriving an initial motion vector of a current block, determining a motion refinement vector of the current block, and determining a motion vector of the current block on the basis of the initial motion vector and the refinement motion vector” without reciting sufficient structure to achieve the function.  
Since these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “device for decoding”:
Device 200 which may be embodied by hardware or software, e.g., in the form of computer program instructions executed by computer components and stored in a computer-readable recording medium (see application ¶¶79, 373), and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “inter prediction module deriving…”:
Intra prediction module 235 which may be embodied in hardware or software, e.g., in the form of computer program instructions executed by computer components and stored in a computer-readable recording medium (see application ¶373), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Publication No. 2015/0085929 (“Chen”).
With respect to claim 1, Chen teaches 
A method of decoding an image (see Figs. 1 and 16, item 30, ¶¶52, 66, 83, describing a decoder for decoding video data), the method comprising:
deriving an initial motion vector of a current block (see ¶164, describing that the encoder/decoder may determine motion vectors (i.e., initial motion vectors) for a PU by deriving a motion vector from spatial and temporal neighbors, i.e., deriving an initial motion vector of a current block; see also Applicant’s Specification at ¶¶98, 146 indicating that a current block may be a prediction unit/PU);
determining a motion refinement vector of the current block (see ¶165, describing that the system may then determine a motion vector refinement/difference of the PU, i.e., determine a motion refinement vector of the current block; see also Applicant’s Specification at ¶¶98, 146 indicating that a current block may be a prediction unit/PU); and
determining a motion vector of the current block on the basis of the initial motion vector and the motion refinement vector (see ¶166, describing that the motion vector differences for each direction (i.e., motion refinement vectors) are added to the motion vectors (i.e., initial motion vectors) to achieve new motion vectors for the PU, i.e., determining a motion vector of the current block on the basis of the initial motion vector and the motion refinement vector; see also Applicant’s Specification at ¶¶98, 146 indicating that a current block may be a prediction unit/PU),
wherein the initial motion vector is derived from any one of merge candidates included in a merge candidate list for the current block (see ¶¶101, 105, 162, 165, describing that the motion vectors (i.e., initial motion vectors) may be derived from merge candidates in a merge candidate list; see also Applicant’s Specification at ¶¶98, 146 indicating that a current block may be a prediction unit/PU).
With respect to claim 2, Chen additionally teaches: 
wherein the motion refinement vector is determined on the basis of information decoded from a bitstream (see ¶¶165, 355, describing that the motion vector differences may be transformed, quantized, and coded/signaled in the encoded video stream, i.e., the decoder may receive/determine the motion refinement vector on the basis of decoded information). 
With respect to claim 7, Chen additionally teaches: 
wherein the motion vector is a sum of the initial motion vector and the motion refinement vector (see ¶166, describing that the new motion vector may be achieved by adding the motion vector differences to scaled motion vectors, i.e., they are a sum of the initial motion vectors and refinement vectors). 
With respect to claim 8, Chen additionally teaches: 
A method of encoding an image (see citations and arguments with respect to corresponding element of claim 1 above and Figs. 1 and 15, item 20, ¶¶52, 66, 74, describing ***), the method comprising:
deriving an initial motion vector of a current block (see citations and arguments with respect to corresponding element of claim 1 above, describing that the encoder may derive an initial motion vector of a current PU/block);
determining a motion refinement vector of the current block (see citations and arguments with respect to corresponding element of claim 1 above, describing that the encoder may determine a difference/refinement motion vector for the current block/PU); and
determining a motion vector of the current block on the basis of the initial motion vector and the motion refinement vector (see citations and arguments with respect to corresponding element of claim 1 above, describing that the encoder may determine a new motion vector of the current block/PU on the basis of the initial motion vector and the refinement motion vector),
wherein the initial motion vector is derived from any one of merge candidates included in a merge candidate list for the current block (see citations and arguments with respect to corresponding element of claim 1 above).
With respect to claim 9, Chen additionally teaches: 
further comprising:
encoding information for determining the motion refinement vector (see citations and arguments with respect to claim 2 above).
With respect to claim 14, Chen additionally teaches: 
wherein the motion vector is a sum of the initial motion vector and the motion refinement vector (see citations and arguments with respect to claim 7 above). 
With respect to claim 15, Chen additionally teaches: 
A device for decoding an image, the device comprising: an inter prediction module deriving an initial motion vector of a current block, determining a motion refinement vector of the current block, and determining a motion vector of the current block on the basis of the initial motion vector and the motion refinement vector (see citations and arguments with respect to corresponding element of claim 1 above and Figs. 1, 16, items 30 and 74, ¶¶66, describing a decoder and intra prediction module that may be embodied by hardware or software including instructions stored in a computer-readable medium executed by a processor),
wherein the initial motion vector is derived from any one of merge candidates included in a merge candidate list for the current block (see citations and arguments with respect to corresponding element of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of the level of skill in the art.
With respect to claim 3, Chen discloses the invention substantially as claimed. As described above Chen teaches all the elements of dependent claim 2. Chen additionally discloses: 
wherein the information includes size information of the motion refinement vector, and direction information of the motion refinement vector (see citations and arguments with respect to claim 2 above, describing that the information included in the bitstream may be a motion vector difference/refinement). 
Chen does not explicitly disclose that the motion vector differences/refinement (which may be included in the bitstream as detailed with respect to claim 2 above) include size and direction information, however, one of ordinary skill in the art at the time of filing would have understood the term “vector” (and thus also the difference between vectors) to include both magnitude and direction (see, e.g., U.S. Patent Publication No. 2016/0080751 ¶39 “Motion vectors may indicate a magnitude amount and direction of motion”).
With respect to claim 4, Chen discloses the invention substantially as claimed. As described above Chen teaches all the elements of dependent claim 3. Chen additionally discloses: 
wherein the size information indicates any one of multiple candidates, and the multiple candidates are determined on the basis of resolution of a motion vector of the current block (see citations and arguments with respect to claim 1 above, describing that the motion vector from which the difference/refinement is derived is one of multiple candidates, thus, the size information of this difference/refinement indicates one of multiple candidates; see also Chen ¶¶72, 310, describing that the motion vector for a PU is derived based on and may include information as to the precision of that motion vector (e.g., one-quarter pixel precision or one-eighth pixel precision), i.e., the multiple candidates are determined on the basis of a resolution for the motion vector).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 10, Chen discloses the invention substantially as claimed. As described above Chen in view of Har-Noy discloses all the elements of dependent claim 9. Chen/Har-Noy additionally discloses: 
wherein the information includes size information of the motion refinement vector, and direction information of the motion refinement vector (see citations and arguments with respect to claim 3 above). 
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 10.
With respect to claim 11, Chen discloses the invention substantially as claimed. As described above Chen in view of Har-Noy discloses all the elements of dependent claim 10. Chen/Har-Noy additionally discloses: 
wherein the size information indicates any one of multiple candidates, and the multiple candidates are determined on the basis of resolution of a motion vector of the current block (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 11.
Claim Rejections - 35 USC § 103
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent No. 8,542,736 (“Har-Noy”).
With respect to claim 5, Chen discloses the invention substantially as claimed. As described above Chen teaches all the elements of independent claim 1. 
Chen does not explicitly disclose wherein a merge refinement vector is determined on the basis of a result of searching a search region including a position indicated by the initial motion vector, for a region in which a rate-distortion cost value is the lowest.
However, in the same field of endeavor, Har-Noy discloses: 
wherein a merge refinement vector is determined on the basis of a result of searching a search region including a position indicated by the initial motion vector, for a region in which a rate-distortion cost value is the lowest (see 10:23-25, 10:47-11:4, 15:51-57, describing that it was known to determine whether to refine a motion vector with a particular refinement based on whether it improves the prediction of the current block in a rate distortion sense and whether the neighborhood used to refine is the neighborhood surrounding the current block, i.e., on the basis of a result of searching a search region including a position indicated by the initial motion vector, and for which the rate distortion cost is the lowest).
At the time of filing, one of ordinary skill would have been familiar with the different ways to determine a motion difference/refinement vector and have understood that, as evidenced by Har-Noy, that one such way is to determine it on the basis of the neighborhood/search region including the position indicated by the initial motion vector and the rate distortion cost. Har-Noy describes that doing so allows for a check to ensure that the refinement vector improves the prediction. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such motion/difference refinement vector determination, as taught by Har-Noy, in the coding system of Chen 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for determining the motion difference/refinement vector of Chen on the basis of the neighborhood/search region including the position indicated by the initial motion vector and the rate distortion cost in the coding system of Chen as taught by Har-Noy.
With respect to claim 6, Chen discloses the invention substantially as claimed. As described above Chen in view of Har-Noy discloses all the elements of dependent claim 5. Chen/Har-Noy additionally discloses: 
wherein a vector from the initial motion vector to a position of the region in which the rate-distortion cost value is the lowest is determined as the merge refinement vector (see citations and arguments with respect to claims 1 and 5 above, describing that the difference/refinement vector is a merge difference/refinement vector and is defined by a vector from the initial motion vector to the region in which rage distortion cost value is lowest and that the motion vector difference). 
The reasons for combining the cited prior art with respect to claim 5 also apply to claim 6.
With respect to claim 12, Chen discloses the invention substantially as claimed. As described above Chen in view of Har-Noy discloses all the elements of independent claim 8. Chen/Har-Noy additionally discloses: 
wherein a merge refinement vector is determined on the basis of a result of searching a search region including a position indicated by the initial motion vector, for a region in which a rate-distortion cost value is the lowest (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 5 also apply to claim 12.
With respect to claim 13, Chen discloses the invention substantially as claimed. As described above Chen in view of Har-Noy discloses all the elements of dependent claim 12. Chen/Har-Noy additionally discloses: 
wherein a vector from the initial motion vector to a position of the region in which the rate-distortion cost value is the lowest is determined as the merge refinement vector (see citations and arguments with respect to claim 6 above).
The reasons for combining the cited prior art with respect to claim 5 also apply to claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.